Case 7:21-cr-00293-CS Document 26 Filed 06/15/21 Page 1of1

JOSEPH A. VITA
ATTORNEY AT LAW
52 Irenhyl Avenue

Port Chester, New York 10573
Telephone 914-939-5401
Joev63542@aolcom

  

 

» June 11, 2021

Hon. Cathy Seibel

United States District Court
300 Quarropas Street

White Plains, New York 10601

Re: | United States v. Dwayne Hicks; 21 CR 293 (CS)
Dear Judge Seibel:

I acknowledge that [ have been assigned by the Court to represent Mr. Hicks as
independent counsel at a Curcio Hearing which has been scheduled for June 25, 2021 at 11:00

a.m. | am requesting that the Court formally order my appointment as CJA counsel by memo
endorsement.

I am further requesting that the Court adjourn the Curcio Hearing. I will be on trial
before Judge Roman in the matter of USA v. Anthony Molina; 19 CR 449 (NSR) with jury
selection to begin 6-14-21. The trial is projected to run for 2-3 weeks. I will be available after
July 5, 2021. Suggested dates are 7/6/21, 7/7/21 in AM, 7/13/21 and 7/15/21 in PM.

Thank you.
Yours truly, ; (
Mu. Vita iS Oppowted as Cwrero
 /S/ Joseph A. Vita Counse| yy her, #470e2 otKechvs

Joseph A. Vita 6 [lo /2\ :

Je Cuvee heaving 15 adjourned

b* July Tt aOoa\ ax 4:00 GM:

So Ordered.

(Wry Leber

Cathy Seibel, U.S.D.J.

Dated: 6 [uf2)

 

 

a =
